Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 1 of 7 Page ID #:4




                         SEALED                                  FILED
                                                                Dec 10, 2020
                                                             CLERK, U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF CALIFORNIA




                                                           5:21-mj-00319
                                                  $3%"%#".
Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 2 of 7 Page ID #:5
Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 3 of 7 Page ID #:6
Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 4 of 7 Page ID #:7
Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 5 of 7 Page ID #:8
Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 6 of 7 Page ID #:9
Case 5:21-mj-00319-DUTY Document 3-1 Filed 04/28/21 Page 7 of 7 Page ID #:10
